Exhibit 10.1

 

SETTLEMENT AND MUTUAL RELEASE AGREEMENT

 

This Settlement and Release Agreement (“Agreement”) is entered into by and among
CARLA BAUMGARTNER, CHRIS HAAS, and ERIC STEELE, (collectively “Plaintiffs”), on
the one hand, and DRIVEN DELIVERIES, INC., CHRISTIAN SCHENK, and BRIAN HAYEK
(collectively “Defendants”), on the other hand. Plaintiffs and Defendants are
sometimes collectively referred to herein as the “Parties.” This Agreement will
be effective as of the date it is fully executed by all signatories hereto (the
“Effective Date”).

 

RECITALS

 

WHEREAS, on or about June 21, 2019, Defendant Driven Deliveries, Inc.
(“Driven”), Plaintiffs’ companies, Ganjarunner, Inc. and Global Wellness, LLC,
and Plaintiffs, as individual third party beneficiaries, executed an Agreement
and Plan of Merger (the “Merger Agreement”) whereby Driven agreed to compensate
Plaintiffs with certain deliverables in exchange for the merger into Driven of
Ganjarunner, Inc. and Global Wellness, LLC, all as described in the Merger
Agreement;

 

WHEREAS, on or about October 4, 2019, Plaintiffs and Defendants executed a First
Amendment to Agreement and Plan of Merger (the “Amendment”) whereby Driven
amended the Merger Agreement to issue Plaintiffs fully-vested warrants (the
“Warrants”) rather than the stock issuance as stated in the Merger Agreement;

 

WHEREAS, disputes arose between the Parties and, on or around November 26, 2019,
Plaintiffs filed lawsuit against Defendants in the San Diego County Superior
Court styled Carla Baumgartner, et al., v. Driven Deliveries, Inc., et al., Case
No. 37-2019-00063208 (the “Action”), for claims arising from and in connection
with the Merger Agreement; and

 

WHEREAS, the Parties, mindful of the uncertainty and cost of litigation, wish to
avoid incurring further costs and expenses incident to the Action, and to fully
resolve any and all claims, controversies and disputes between them concerning
the subject matter(s) of the Action, as well as all other claims and disputes
between them, known and unknown, relating to the Merger Agreement which may have
arisen before the execution of this Agreement;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for the terms,
conditions, and mutual covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

1. Defendants’ Settlement Obligations. Defendants will pay Plaintiffs as follows
(collectively, the “Settlement Payments”):

 

A. Shares of Driven Deliveries, Inc. Immediately upon the Execution Date, Driven
shall issue and deliver 5,000,000 shares of restricted common stock of Driven
(DRVD) to Defendants, thereby nullifying the Amendment and the Warrants issued
as part of the Amendment. Plaintiffs shall inform Defendants in writing as to
the exact share amount that shall be issued to each Plaintiff prior to the
Effective Date and shall provide the stock certificate(s) to Plaintiffs’ counsel
for inspection prior to the Effective Date. Plaintiffs will have the same
registration rights as other shareholders of Driven under Driven’s upcoming S-1
Registration statement, including with respect to rights to, and process for,
removal of restrictive legends, depositing, and transferring of shares, subject
to and as permissible by applicable laws and regulations and the policies of the
transfer agent. Further, Defendant will provide status updates on the
registration process upon Plaintiff’s reasonable request, subject to and as
permissible by applicable laws and regulations. Defendants will provide
reasonable assistance to Plaintiffs in identifying private transactions, upon
Plaintiff’s reasonable request, subject to and as permissible by applicable laws
and regulations. Driven does not consider Plaintiffs to be persons that
directly, or indirectly through one or more intermediaries, control, or are
controlled by, or are under common control with, Driven.

 

Settlement Agreement and Mutual Release

 



1

 

 

B. Cash Consideration. Defendants will pay Plaintiffs as follows:

 

1)One Hundred Seventy-Five Thousand Dollars ($175,000) immediately upon the
Effective Date;    

2)Eighty-Five Thousand Dollars ($85,000) within fourteen (14) days following the
Effective Date    

3)One Hundred Seventy-Five Thousand Dollars ($175,000) within thirty (30) days
following the Effective Date;    

4)Seventy-Five Thousand Dollars ($75,000) within sixty (60) days following the
Effective Date; and    

5)Three Hundred Thousand Dollars ($300,000) on or before July 1, 2021.

 

Payments shall be net of all claimed damages, attorney’s fees, and costs.
Payments shall be payable by wire transfer to David Steiner & Associates and
delivered to Plaintiffs by the foregoing dates at the following address:

 

David Steiner & Associates

Account Number: 2060156592,

ABA Routing Number: 122000496

SWIFT Code: BOFCUS33MPK

Union Bank of California – 1901 Ave of the Stars, Los Angeles, CA 90067

 

2. Plaintiffs’ Settlement Obligations. On the Effective Date, Plaintiffs, and
each of them, shall actively facilitate the ability for Driven to continue to
use the Ganjarunner, Inc., California Bureau of Cannabis Control, License Number
C9-0000185 (the “License”) and the City of Sacramento Business Operating Permit
(the “Permit”). Plaintiffs, and each of them as necessary, shall provide any and
all required documentation, permission, and/or authorization to the California
Bureau of Cannabis, City of Sacramento, and any other public entity or any other
third party, in order to allow Driven the ability to use the License and operate
under the Permit, and to otherwise continue the business operation of the
Ganjarunner brand and any and all related business activities. The License and
Permit shall be jointly managed and controlled by Carla Baumgartner and Driven,
and its subsidiaries, until such time that Defendants’ Settlement Obligations
under Section 1 are fulfilled, at which time, Carla Baumgartner shall transfer
all management and control to Driven. Driven will indemnify Carla Baumgartner
for all costs, fees, taxes, and/or expenses she incurs or may become liable for
pending the transfer of management and control of the License and the Permit to
Driven. Failure to indemnify Carla Baumgartner for any costs, fees, taxes,
and/or expenses would constitute a material breach of this Agreement.

 

Settlement Agreement and Mutual Release

 



2

 

 

3. Request to Dismiss Action. Plaintiffs shall file a Request for Dismissal of
their respective claims asserted in the Action with prejudice with the San Diego
County Superior Court within five (5) business days of the Effective Date. The
Parties agree the San Diego County Superior Court shall retain jurisdiction to
enforce the terms of this Settlement Agreement pursuant to Code of Civil
Procedure § 664.6, as further detailed in Section 14, below.

 

4. Further Assurances. The Parties shall execute all such further and additional
documents as shall be reasonable, convenient, necessary, or desirable to carry
out the provisions of this Agreement and will in good faith undertake all
reasonable efforts to effectuate the provisions of this Agreement.

 

5. Liquidated Damages. If Defendants breach any obligations under this Agreement
and fail to cure such breach within Forty-Eight (48) hours after receipt of
written notice from Plaintiffs identifying the breach, requesting a cure, and
specifically stating Plaintiffs’ intention to exercise Plaintiff’s right to
receive liquidated damages under this Section, if the breach is not timely
cured, and if, as a result of the breach, Defendants shall pay Plaintiffs Seven
Thousand Five Hundred Dollars ($7,500.00) per day as liquidated damages until
the breach is cured.

 

6. Stipulation for Entry of Judgment. If Defendants breach any obligations under
this Agreement and fail to cure such breach within Forty-Eight (48) hours after
receipt of written notice from Plaintiffs identifying the breach, requesting a
cure, and specifically stating Plaintiffs’ intention to exercise Plaintiff’s
right to receive liquidated damages under this Section, Plaintiffs reserve their
right to appear ex parte in San Diego County Superior Court to request entry of
Judgment in their favor and against Defendants, and each of them, for the total
balance then due and owing, pursuant to the Parties’ Stipulation to the Entry of
Judgment Upon Default in the form attached hereto as Exhibit “A,” and
incorporated herein and made a part of this Agreement by this reference.

 

7. Mutual General Releases. In consideration for the covenants contained and the
obligations specified in this Agreement, Plaintiffs and Defendants, on behalf of
themselves and their affiliates, including without limitation their
representatives, agents, predecessors, successors, assigns, members, managers,
partners, officers, directors, employees, former employees, trustees,
beneficiaries, heirs, administrators, executors, parents, subsidiaries,
divisions, attorneys, insurers, and all persons acting by, through, under, or in
concert with them, fully and forever release, discharge, and dismiss all
complaints, claims, demands, actions, causes of action, defenses, answers,
judgments, costs, fees, damages, expenses, liens, and rights in law or in equity
(whether known, unknown, contingent, accrued, inchoate, or otherwise),
including, in particular, any and all claims for tax liability Defendants have
asserted against Plaintiffs, and also including without limitation any claims
that were or could have been asserted or litigated in the Action and relating to
or arising from the Merger Agreement, that they may have against each other or
any of the other’s affiliates, including without limitation their
representatives, agents, predecessors, successors, assigns, members, managers,
partners, officers, directors, employees, former employees, trustees,
beneficiaries, heirs, administrators, executors, parents, subsidiaries,
divisions, attorneys, insurers, and all persons acting by, through, under, or in
concert with them. Notwithstanding the foregoing, Plaintiffs agree to provide
cooperation and best efforts to assist with Defendants’ response and defense of
any continuing tax liability arising from the period prior to the effective date
of the Merger Agreement. The Parties expressly understand and agree that the
releases set forth in this paragraph and in this Agreement do not include
Plaintiffs’ employment actions pending against Driven in the Los Angeles
Superior Court.

 

Settlement Agreement and Mutual Release

 



3

 

 

8. Waiver of Civil Code Section 1542. Except as to the obligations specified in
this Agreement, the Parties waive all rights they may or do have under
California Civil Code section 1542 and any similar law of any other state or
country. California Civil Code section 1542 provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Except as set forth herein, the Parties, and each of them, hereby waive and
relinquish any rights and benefits which they have or may have under California
Civil Code section 1542 as they relate to the Action. The Parties acknowledge
they are aware they may hereafter discover facts in addition to or different
from those which they now know or believe to be true with respect to the subject
matter of this Agreement, but it is their intention hereby to fully and finally
forever settle and release any and all matters, disputes and differences, which
now exist, may exist or heretofore have existed, as against all individuals or
entities released herein and, in furtherance of this intention, the release
herein given shall be and remain in effect as a full and complete general
release notwithstanding discovery or existence of any such additional or
different facts.

 

9. No Admission of Liability. Nothing in this Agreement shall be interpreted or
construed as an admission or concession of liability or wrongdoing of any sort
by any of the Parties.

 

10. Damages. The prevailing party in any legal proceeding arising out of,
relating to, or to enforce the terms of this Agreement will be entitled to
receive his, her or its reasonable attorney’s fees and costs in addition to any
other relief that may be awarded. In addition, the Parties agree that any breach
of this Agreement would cause irreparable harm, and that any non-breaching Party
shall be entitled to injunctive relief, including without limitation specific
performance without showing proof of damages, in addition to any other monetary
or other damages that may be awarded to the non-breaching Party or Parties in
any legal or administrative proceeding.

 

11. Ownership of Claims. Each Party expressly represents that the same has not
assigned to any person or entity whatsoever any claim to be released by
operation of this Agreement, nor has the same, prior to the execution hereof,
become a party to any transaction or arrangement whereby a third party has,
might, or will become entitled to enforce any claim released hereunder. Each
Party shall indemnify, defend, and hold the others harmless with respect to any
claim or liability asserted or which may hereafter be asserted by the assignee,
or any assignee or successor thereof, against the latter, to the extent that
said claim is otherwise encompassed by the release(s) contained herein.

 

Settlement Agreement and Mutual Release

 



4

 

 

12. Successors and Assigns. The obligations and duties of this Agreement shall
be binding upon the Parties, their successors and permitted assigns, and the
rights of this Agreement shall inure to the benefit of successors and permitted
assigns.

 

13. Severability. If any term or provision of this Agreement is held invalid or
unenforceable by a Court or tribunal of competent jurisdiction, such invalidity
shall not affect the validity or operation of any other term or provision hereof
and any such invalid term or provision shall be modified to the extent necessary
to make it valid and/or enforceable or severed from this Agreement if such
modification is not possible.

 

14. California Code of Civil Procedure Section 664.6. The Parties agree that the
San Diego County Superior Court shall maintain jurisdiction over this matter in
order to enforce of the provisions of this Agreement pursuant to California Code
of Civil Procedure § 664.6. Pursuant to Evidence Code sections 1119-23, the
Parties specifically agree that: (1) this settlement agreement is admissible as
evidence and subject to disclosure in enforcement proceedings; (2) all of the
material terms of the settlement are set forth herein; (3) the court is to
retain jurisdiction during the performance of the terms of this agreement; (4)
this agreement is enforceable under Code of Civil Procedure § 664.6, and the
court, upon motion of either party, may enter judgment pursuant to the terms
hereof; (5) none of the Parties shall oppose a motion under Code of Civil
Procedure § 664.6 to enter judgment pursuant to the terms of this settlement
agreement on the ground that this agreement is confidential or otherwise
privileged; and (6) all Parties specifically waive the mediation privilege and
any other confidentiality privilege that may apply to this agreement for
purposes of its enforcement in a court of law.

 

15. Authorization. Each of the Parties hereto represents and warrants that such
Party has the requisite power and authority and has taken all actions necessary
to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform their obligations hereunder, and no other
proceedings on their part are necessary to authorize this Agreement. If any
additional acts are required to consummate the transactions contemplated hereby
and/or to perform any Party's obligations hereunder, each Party covenants in
good faith to perform such additional acts and execute any necessary documents
as may be reasonably necessary to give effect to the terms of this Agreement.

 

16. Governing Law. This Agreement has been negotiated, executed, and delivered
and shall be performed in the State of California and shall be governed by,
construed and enforced in accordance with the laws of the State of California,
without regard for its conflict of laws rules. The Parties hereby irrevocably
submit to the exclusive jurisdiction of the courts of the State of California,
County of San Diego, for the purpose of enforcing this Agreement.

 

17. Entire Agreement. This Agreement is the complete, final and exclusive
statement of the Agreement between the Parties with respect to the subject
matter hereof. This Agreement supersedes all prior or contemporaneous
agreements, negotiations, representations, understandings, and discussions
between the Parties with respect to the subject matter covered hereby.

 

Settlement Agreement and Mutual Release

 



5

 

 

18. Amendments. This Agreement may be amended only by a written instrument
signed by all of the Parties.

 

19. Notices.

 

Except as otherwise expressly provided in this Agreement or by law, any and all
notices or other communications required under or permitted by this Agreement or
by law to be served on, given to, or delivered to any party hereto, by the other
party to this Agreement shall be deliverable by electronic mail as follows:

 

If to Plaintiffs: to David Steiner at dpsartnetlaw@gmail.com;

 

If to Defendants: to Andrew Lee at andrew.lee@drvd.com; copying Michael J.
Riddell, at mriddell@redenandreden.com.

 

20. Counterparts. This Agreement may be executed and/or delivered in two or more
counterparts, including but not limited to by facsimile transmission or e-mail
of a scanned signature page, all of which together shall constitute a single
instrument. Faxed or scanned signatures shall have the force and effect of
original signatures.

 

21. Expenses. Except as set forth herein, the Parties shall bear all of its, his
or her own attorneys' fees, costs and expenses including but not limited to
those incurred in negotiating and performing this Agreement. No Party shall be
ever been deemed a "prevailing party" of any kind as a result of entering into
this agreement.

 

22. Parties’ Obligation to Carefully Read this Agreement. The Parties represent
and declare that they have carefully read this Agreement, know the contents
thereof, and are executing this Agreement voluntarily. The contents of this
Agreement have been explained to the Parties by their attorneys, or the Parties
have had the opportunity to have this Agreement explained to them by their
attorneys, or seek legal advice concerning this Agreement. No Party (nor any
officer, agent, partner, employee, representative or attorney of or for any
Party), has made any statement, representation or assurance to any other party
or other person, entity or third Party regarding any fact relied upon in
entering into this Agreement, and each Party does not rely upon any statement,
representation or assurance of any other Party (or any officer, agent, partner,
employee, representative or attorney of or for any other Party), in executing
this Agreement, or in making the settlement provided for herein, except as
expressly stated in this Agreement.

 

23. Waiver. Any waiver of a default under or breach of this Agreement must be in
writing and shall not be a waiver of any other default or breach concerning the
same or any other provision of this Agreement. No delay or omission in the
exercise of any right or remedy shall impair such right or remedy or be
construed as a waiver. A consent to or approval of any act shall not be deemed
to waive or render unnecessary consent to or approval of any other or subsequent
act.

 

Settlement Agreement and Mutual Release

 



6

 

 

24. Confidentiality. Except as essential to the consummation of the transactions
under this Agreement, it is understood and agreed between the Parties that this
settlement is confidential; its terms and conditions may not be disclosed to any
person other than a lawyer, insurer, accountant or other legal agent of a party
and only on a need to know basis. This condition is hereby binding on the
Parties’ insurers, attorneys, law office personnel, expert witnesses, and
consultants, and each of the above, together with the Parties, will take all
reasonable steps to maintain confidentiality of this settlement and Agreement.
Notwithstanding, this settlement is binding, enforceable, admissible and subject
to disclosure in any future proceeding relating to the terms of this settlement.
And nothing stated in this Agreement shall be construed to prevent (i) the
Parties from making required disclosures or complying with the law, court order,
or statute, including but not limited to disclosures that may be required upon
sale of any of the Properties to subsequent purchasers or lenders of their home
and/or pursuant to California Civil Code section 1102 et seq., 4525 or 6100,
(ii) disclosures that are required for any audit, taxation, or property
valuation proceeding.

 

25. Interpretation and Construction. This Agreement is deemed to have been
drafted jointly by all of the Parties. Any uncertainty or ambiguity shall not be
construed for or against any Party based on attribution of drafting to that
Party.

 

IN WITNESS WHEREOF, THE UNDERSIGNED PARTIES HAVE EXECUTED THIS AGREEMENT AS OF
THE DATES FIRST SET FORTH BELOW.

 

PLAINTIFFS

 

/s/ Carla Baumgartner   Date: 7/10/20 Carla Baumgartner           /s/ Chris Haas
  Date: 7/10/20 Chris Haas           /s/ Eric Steele   Date: 7/10/20 Eric Steele
                DEFENDANTS           /s/ Christian Schenk   Date: 7/13/2020
Driven Deliveries, Inc.     By: Christian Schenk     Its: Chief Executive
Officer                 /s/ Christian Schenk   Date: 7/13/2020 Christian Schenk
   

 

Settlement Agreement and Mutual Release

 



7

 

 

      /s/ Brian Hayek   Date: 7/13/2020 Brian Hayek           APPROVED AS TO
FORM:           /s/ David Paul Steiner   Date: 7/13/2020 David Steiner &
Associates, PLC     David Steiner, Esq.     Jonathan Balfus, Esq.     Attorneys
for Plaintiffs                 /s/ Michael J. Riddell   Date: 7/13/2020 Reden &
Reden APC     Michael J. Riddell, Esq.     Attorneys for Defendant    

 

Settlement Agreement and Mutual Release

 

 

8



 

 